 

Exhibit 10.13

 

Summary Translation

 

Loan Renewal Agreement

 

(Contract No. 2018-280003240031)

 

Lender: Evergrowing Bank Co., Ltd., Yantai Huanshan Road Branch

 

Borrower: Wuhan Kingold Jewelry Co., Ltd

 

In consideration of the mutual promises, covenants and agreements, Borrower and
Lender agree as follows:

 

1. Currency: RMB.

 

2. Loan Amount: ONE HUNDRED MILLION.

 

3. This loan shall be used for purchasing gold only.

 

4. Renewal Term: 12 months from 10/21/2018 to 10/21/2019. This agreement is a
renewal of the Loan Agreement of Circulating Funds (Evergrowing Bank No. 2016
280003240031).

 

5. Interest rate: 6.5%

 

6. Guarantees: the loan is guaranteed by Borrower under a separate collateral
pledge agreement and by Mr. Zhihong Jia under a guarantee agreement entered into
by the relevant parties thereof.

 

The remaining terms and conditions of the loan renewal agreement are
substantially identical to that of the above-referenced original agreement.

 

Date: September 28, 2018

 

/seal/ Evergrowing Bank Co., Ltd., Yantai Huanshan Road Branch

 

/seal/ Wuhan Kingold Jewelry Co., Ltd

 



 

